I agree with the chief judge in this case but desire to express my reasons for so doing. In my judgment the Title Guarantee and Trust Company could draw any papers or legal instruments necessary or incident to its chartered powers, that is, it could draw a chattel mortgage in connection with its closing of a title or the placing of a mortgage. This is not prohibited by section 280 of the Penal Law. The little pamphlet or circular showing a list of prices for drawing papers must be taken at its face value in the absence of other evidence and considered to be the charges made for drawing such instruments when necessary or incident to the real estate transactions conducted by the company. It then remains to be determined whether the single act of drawing a chattel mortgage not connected with any other work by the company is an offense. *Page 381 
In the first place the company disavows any intention or attempt to conduct a business of drawing papers whether legal instruments or otherwise disassociated from its regular and ordinary business.
Section 280 of the Penal Law makes it unlawful for any corporation to do the following:
1. To practice as an attorney at law in any court.
2. To make it a business to practice as an attorney at law in any court.
3. To hold itself out to practice law or to render legal services.
4. To furnish attorneys.
5. To render legal services in any way or manner.
6. In any other manner to assume to be entitled to practice law.
The aim of this section is at a practice or a business to do the prohibited act. The single occurrence is not the evil sought to be prohibited. The words "to render legal services of any kind in any way or manner" must be read in connection with the whole provision and have reference to a practice or a business of rendering legal services in any manner. Should the defendant advertise or conduct a business of drawing chattel mortgages or legal papers unconnected with its other authorized work it would be violating this law and be guilty of a misdemeanor.
CARDOZO, J., dissents upon the ground that accepting, as he does, the conception of legal services embodied in Judge POUND'S opinion, he believes that there was evidence before the triers of the facts sufficient to sustain the finding of a violation of the statute. ANDREWS, J., and POUND and CRANE, JJ., in separate memoranda, concur with HISCOCK, Ch. J.; CHASE, COLLIN and CARDOZO, JJ., dissent in memorandum by CARDOZO, J.
Judgments reversed, etc. *Page 382